United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3409
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Arkansas
Ronald Mitchell,                          *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: February 7, 2001

                                Filed: February 13, 2001
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

      Ronald Mitchell challenges the sentence imposed by the District Court1 for the
Eastern District of Arkansas following remand for resentencing in United States v.
Mitchell, 136 F.3d 1192 (8th Cir. 1998) (Mitchell I). At resentencing, the district court
sentenced Mitchell to 87 months imprisonment and 5 years supervised release for bank
robbery and escape offenses. Counsel has moved to withdraw on appeal pursuant to
Anders v. California, 386 U.S. 738 (1967), arguing that the federal bank robbery statute

      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
is unconstitutional and that the indictment was invalid because the grand jury transcript
was not authenticated by the court reporter. Mitchell has filed a pro se supplemental
brief, arguing that the indictment and the grand jury transcript were fraudulent, and that
the bank he robbed was not federally insured. Mitchell also has moved (1) to
supplement the record with a letter he received from the Federal Deposit Insurance
Corporation (FDIC), informing him that the FDIC did not reimburse any funds to the
bank he robbed because the losses were not covered; and (2) to appoint someone to
investigate the grand jury proceedings and to order the Bureau of Prisons (BOP) to
return his legal files. For the reasons discussed below, we affirm the judgment of the
district court.

       We grant Mitchell’s motion to supplement the appellate record, but we conclude
this appeal is governed by the law-of-the-case doctrine. See United States v. Bartsh,
69 F.3d 864, 866 (8th Cir. 1995) (preventing relitigation of settled issue in case and
requiring courts to adhere to decisions made in earlier proceedings). In Mitchell I, we
rejected Mitchell’s argument that the government failed to prove the victim bank was
federally insured, 136 F.3d at 1193, and his new evidence does not show that our
decision in Mitchell I was erroneous or manifestly unjust. See United States v. Bartsh,
69 F.3d at 866 (decision in prior appeal is followed in later proceedings unless party
introduces substantially different evidence, or prior decision is clearly erroneous and
works manifest injustice). Because the remaining arguments were not presented in
Mitchell I, we conclude they are not properly raised here. See United States v. Kress,
58 F.3d 370, 373 (8th Cir. 1995).

      After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, deny
Mitchell’s remaining motion, and affirm the judgment of the district court.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-